Citation Nr: 1627944	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  13-23 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a back disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from November 1958 to April 1962.

This matter comes back before the Board of Veterans' Appeals (Board) on Remand from the United States Court of Appeals for Veterans Claims regarding a Board decision rendered in April 2015.  This matter was originally on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

In November 2013, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.  Subsequent to the hearing, the Veteran submitted additional evidence directly to the Board accompanied by a signed written waiver of the RO's initial consideration of this additional evidence.  

In April 2016, the claim of service connection for PTSD was granted, and a 70 percent disability rating was assigned effective November 29, 2010.  That same month, the Veteran submitted a notice of disagreement with the assignment of the disability rating and effective date.  In a May 2016 letter, the RO acknowledged receipt of the notice of disagreement and the Veteran's election of Decision Review Officer review.  This situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999) (where a notice of disagreement had not been recognized).  As the record reflects that the notice of disagreement has been recognized and that additional action is pending, a remand of the claim pursuant to Manlincon is not warranted in this case.

The issue of service connection on the merits is REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.


FINDINGS OF FACT

1.  A claim for service connection for a back condition was denied by a November 1962 rating decision that was not appealed.  The Veteran's request to reopen claim for a back disability was denied by a July 2004 rating decision that was not appealed.  The Veteran was notified of both decisions.

2.  Evidence received subsequent to the July 2004 rating decision is not cumulative or redundant of the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 2004 rating decision which denied the Veteran's request to reopen his claims of service connection for a back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

2.  New and material evidence has been received since the July 2004 rating decision; and the claim of entitlement to service connection for a back disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In light of the favorable outcome of this appeal with respect to the issue of whether new and material evidence has been submitted to reopen the claim, any perceived lack of notice or development under the VCAA should not be considered prejudicial.    

In a decision dated in November 1962, the RO denied the Veteran's claim for service connection for a back disability.  The Veteran did not appeal the decision, and new and material evidence was not received within a year of that decision.  Thus, the November 1962 rating decision is final.  38 U.S.C. § 4005(b) (1958 & Supp. 1962); 38 C.F.R. § 3.104 (1962).  

In August 2003, the Veteran requested that his claim for service connection for a lower back condition be reopened.  In a decision dated in July 2004, the RO denied reopening the Veteran's claim for service connection for a back disability.  The Veteran did not appeal the decision, and new and material evidence was not received within a year of that decision.  Thus, the July 2004 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

The Veteran's application to reopen his claim of service connection for a back disability was received in December 2010.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases, including arthritis, manifesting to a certain degree within a certain time after service may have had their onset in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  Service connection may also be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.    

A Veteran is presumed to have been in sound condition when enrolled for service, except for any disease or injury noted at the time of enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before enrollment and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2014).  If a preexisting disorder is "noted" on entering service, the Veteran has the burden of showing an increase in disability during service.  If the Veteran meets that burden and shows that an increase in disability occurred, the burden then shifts to the government to show that any increase was due to the natural progress of the disease.  Wagner, 370 F.3d at 1096.

In November 1962, service connection for a back condition was denied on the basis that it preexisted service and was not aggravated in service.  At the time of the decision, the record included the Veteran's treatment records, and pre-service medical records from Faulkner Hospital.  

In July 2004, the previous denial of service connection for a back disability was confirmed and continued based in no small part on the January 2004 VA examination report which provided negative nexus opinions for the Veteran's chronic recurrent lumbosacral strain and spinal stenosis L4/5.  

Based on the grounds stated for the previous denials of service connection for a back disability, new and material evidence would consist of competent evidence of aggravation in service of the Veteran's pre-existing back disorder or competent evidence that a lumbar spine condition did not pre-exist service.  

Of record is a December 2013 medical report authored by Dr. Graf which states that the Veteran met the criteria of a chronic lumbosacral vertebrogenic disorder.  Dr. Graf stated that there is evidence of a preexisting condition present prior to the Veteran's enlistment and that he sustained a significant aggravation and new injury in his service-connected incident and that there is a causal nexus connecting his present condition and his service-connected injury.

The Board finds the December 2013 medical report to include both an additional opinion linking a current back disorder to the Veteran's active duty and a statement of continuity of symptomatology.  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

As such, the Board finds that the December 2013 medical report is new and material and serves to reopen the claim of service connection for a back disorder.  


ORDER

New and material evidence having been received, the claim for service connection for a back disability is reopened.  To this extent only the appeal is granted.


REMAND

In September 2003, the Veteran submitted a statement in support of his claim in which he noted that he injured his low back in an automobile accident prior to service and that two years after he entered service, he was running and tripped or slipped on the hatch way and stumbled toward the side of the ship and the life line.  Two of his fellow servicemen grabbed him, tackling him and crashing to the deck into a cleat and life line post to keep him from going overboard.  The Veteran stated that from that day forward, every time he would lie down on his back on something hard and crossed his ankles, within minutes his legs would go numb the whole length like they were asleep.  He couldn't stand on his own without holding onto something, and he could not walk.  The Veteran stated that most times, his legs would return to working within a few minutes.  The Veteran reported this to his chief petty officer who insisted that he report to sick bay.  The Veteran stated that after a couple of trips to sick bay, with no results, he was referred to a base doctor who he thought was a psychiatrist more than a medical doctor.  He reported that he was later told he had a "pinched nerve."

As noted above, a veteran is presumed to have been in sound condition when enrolled for service, except for any disease or injury noted at the time of enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before enrollment and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

In this case, despite the fact that the Veteran indicated that he wore a back brace on his Report of Medical History completed in on the Report of Medical Examination in November 1958, the Veteran's spine and lower extremities were evaluated as normal.  The only defect noted by the examining physician was that the Veteran was underweight.  Thus, as a spine disorder was not noted on the enlistment examination report, the presumption of soundness applies with respect to a spine disorder to the Veteran's period of active duty.

In determining whether there is clear and unmistakable evidence that an injury or disease existed prior to service, the Board must consider the history recorded at the time or examination together with all other material evidence, including medical judgments, accepted medical principles, and the Veteran's history of clinical factors.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000).   The Veteran's pre-service medical records indicate that the Veteran was involved in a motor vehicle accident when he was 16 years old.  Subsequent to the accident, he noticed pain in his back and pain and numbness in the left leg.  X-rays revealed fracture of L3 and L4.

Service treatment records do reveal some complaints during service, some specifically involving numbness in the legs.  Post service there have been various diagnoses and etiologies provided, none of which is adequate to decide this issue.  The recorded histories, in some cases conflict with the clinical history found in the record.  Some diagnoses are said to have been caused by the Veteran's weight and or age, without discussion of pre-service and in-service findings.  Some opinions are entered without discussion or observation of long periods during which treatment was not sought.  Thus, additional opinion, with complete examination of the record is indicated.  If an examination is needed, that too should be scheduled.

The Board also notes that on his VA Form 21-4142 received in June 2015, the Veteran indicated that he may have been seeing Dr. Currie since 1996.  As such, it is the Board's opinion that these records should be requested.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his low back disorders that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  The Veteran should be requested to provide authorization for VA to obtain Dr. Currie's medical treatment records from 1996 to 2001.   These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.  All attempts to obtain records should be documented in the claims folder.

2.  The Veteran's records should be forwarded to a VA  neurosurgeon or other suitable expert.  (If it is determined that the following cannot be answered without an expert examination, such examination should be scheduled in accordance with applicable procedures)  The examiner is to be provided access to Virtual VA and VBMS.  The examiner must specify in the report that Virtual VA and VBMS records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner should answer the following questions:

(a)  Is there clear and unmistakable evidence (evidence that is obvious and manifest) that a back disorder existed prior to service?  Please identify any such evidence with specificity and the nature of the disorder and likely related symptoms.  

(b)  If there is clear and unmistakable evidence that a back disorder existed prior to service, is there clear and unmistakable evidence that the preexisting back disorder did not increase in severity beyond the natural progression of the disease during service or is there clear and unmistakable evidence that any increase in disability was "due to the natural progression" of the disease?  Please identify any such evidence with specificity.  

Please note that temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  In addition, a condition that worsened during service and then improved due to in-service treatment to the point that it was no more disabling than it was at induction is analogous to a condition that has flared up temporarily.
  
(c)  If the answer to either question (a) or (b) is no, is a current back disorder in any way related to the Veteran's military service?

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.  The Veteran is hereby notified that it is his responsibility to report for any examination that might be scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for any requested examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the corrective procedures should be implemented at once.  

6.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


